Citation Nr: 1118788	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 RO rating decision that, in pertinent part, denied service connection for a genitourinary disorder, claimed as a prostate disorder; hepatitis C; and anemia.  In January 2008, the Veteran testified at a Travel Board hearing at the RO.  

In May 2008 and in April 2010, the Board, in pertinent part, remanded for further development the issues of entitlement to service connection for a genitourinary disorder, claimed as a prostate disorder; hepatitis C; and anemia.  

In a December 2010 RO decision, the RO granted service connection and a 10 percent rating for prostatic hypertrophy, effective January 14, 2004.  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

This case was previously remanded by the Board in April 2010, partly to schedule the Veteran for a VA examination.  The goals of the examination were to determine if the Veteran suffered from chronic hepatitis C and/or anemia, and to obtain a medical opinion as to whether any such diagnosed disorders were related to his military service.  In the April 2010 Remand, the Board specifically requested that the examiner express an opinion as to whether it was as likely as not (50 percent or greater probability) that any diagnosed hepatitis C and anemia were related to the Veteran's period of service, to include his service as a medical specialist.  The examiner was also requested to indicate whether the Veteran's anemia, if so diagnosed, was caused or aggravated by his hepatitis C.  

Pursuant to the April 2010 remand requests, the Veteran was provided the VA examination in May 2010.  As to a diagnosis or impression, the examiner indicated that the Veteran had cirrhosis of the liver, currently stable Child class II, with associated splenomegaly and a history of hypersplenism.  The examiner reported that the Veteran had a history of varices, but no evidence of variceal bleeding.  The examiner stated that the etiopathogenesis of the Veteran's cirrhosis was the combination of alcoholism, which existed from the time of his service and from the end of his service until 2006, as well as active hepatitis C, which was documented in 2004 and successfully treated with viral conversion in 2008.  

The examiner was less than clear in providing an opinion as to the likely etiology of the Veteran's diagnosed conditions.  The examiner's opinion reads, in pertinent part as follows:

It is possible that the patient's hepatitis C relates to the 
occupational blood exposure that he had as a medic in 
the Army.  There also was a short episode of intravenous 
(IV) drug use with injecting Demerol.  However, the 
patient has an extensive history of multiple drug use 
involving shared needles that occurred subsequent to his 
time in the service.  

To determine whether the hepatitis C was acquired 
while on active duty, where a relatively few risk factors 
occurred or subsequent to active duty when extensive 
risk factors occurred cannot be determined without 
resorting to speculation.  

This opinion is not clear.  Additional clarification would be helpful.  

Additionally, the Board notes that the examiner indicated that determining an answer to the question of whether the Veteran's hepatitis C was related to his period of service could not be done without resorting to speculation.  Use of this language sparks the need for additional discussion.  The United States Court of Appeals for Veterans Claims (Court) has recently held that where an examiner reports that opinions cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the examiner does not clarify his opinion, and still wishes to use the language "without resort to speculation" he should specifically indicate whether he needed more information to provide any such opinion or whether any such an opinion was beyond his medical knowledge.     

Finally, the Board observes that the examiner did not address the issue of entitlement to service connection for anemia, to include whether any such disorder was related to the Veteran's hepatitis C, as requested pursuant to the April 2010 remand.  This matter should also be addressed when the file is returned for clarification.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The May 2010 examiner's report and opinion did not fulfill the April 2010 remand instructions, and the Board has no choice but to again remand these claims for a compliant opinion.  

Prior to obtaining an additional addendum opinion, VA should take efforts to obtain any outstanding records of pertinent treatment.  In a December 2010 statement, the Veteran reported that he was treated for anemia and provided with blood transfusions at the Banner Baywood Medical Center (apparently in Phoenix, Arizona) from September 2010 to December 2010.  The Board notes that there are no reports from such facility of record.    
      
Accordingly, the case is REMANDED for the following:  

1.  After securing the necessary releases, obtain copies of the Veteran's reported treatment for his claimed disorders, which are not already in the claims folder, and dated from since September 2010 from the Banner Baywood Medical Center (apparently in Phoenix, Arizona).  

2.  Make arrangements for the claims folder to be forwarded to the examiner who conducted the May 2010 VA examination for review.  The report should indicate that such has been accomplished.  The examiner should determine whether the Veteran currently has diagnoses of chronic hepatitis C and/or anemia.  The examiner should be sure to illicit from the Veteran and from review of the file, an accounting of all risk factors the Veteran may have had for contracting hepatitis C.  All tests deemed necessary should be conducted.  

Based on a review of historical records and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to the following:  (a) is it at least as likely as not that any diagnosed hepatitis C is related to service; (b) is it at least as likely as not that any diagnosed anemia is related to service; (c) is anemia (if so diagnosed) caused or aggravated by his hepatitis C.  

The examiner must specifically acknowledge and discuss the Veteran's report that his hepatitis C and anemia first manifested during his period service, to specifically include his service as a medical specialist.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

If the examiner finds that any opinions cannot be provided without resorting to mere speculation, the examiner should specifically indicate whether there is additional information that could enable him to provide the necessary opinions or whether the inability to provide any such opinions was based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

If review by the May 2010 examiner is not possible, the Veteran should be scheduled for another examination with another VA examiner to accomplish the remand requests noted above.  

3.  Thereafter, review the Veteran's claims for entitlement to service connection for hepatitis C and for anemia.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

